DETAILED ACTION
This action is responsive to communications filed on October 19, 2021. 
Claims 1-20 are pending in the case. 
Claims 1 and 15 are independent claims.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via communication with Greg Hermanson on November 4, 2021. 

Claims
In the claims:
(Currently Amended) A system comprising:
one or more non-transitory computer storage mediums configured to store compute executable instructions; and 
one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums configured to execute the computer-executable instructions to at least:
determine from time series data of first information collected in reference to an instance of time, a first subset of time series data for a first batch;

generate a time series user interface comprising a chart, the chart comprising a first plot for at least a portion of the first subset of time series data and a second plot for at least a portion of the second subset of time series data, wherein the first plot is temporally aligned to the second plot at the same instance of the occurrence of the event or process to which the first batch and the second batch are respectively associated; and
cause presentation of the time series user interface.

(Original) The system of claim 1, further comprising a first sensor, wherein the time series data of first information is generated by the first sensor. 

(Original) The system of claim 1, wherein the time series data of first information is generated by a first sensor. 

(Original) The system of claim 1, wherein the time series data of first information indicates the number of times an event occurred during a time period.

(Original) The system of claim 4, wherein the event is a computer operation.

(Original) The system of claim 4, wherein the event is generating an error log.

(Original) The system of claim 4, wherein the event is generating a message. 

(Original) The system of claim 4, wherein the event is a query. 

(Original) The system of claim 4, wherein the event is a communication.

(Original) The system of claim 1, wherein the time series data of first information is object data organized as defined by an ontology. 

(Original) The system of claim 1, wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to receive and store input plot display range data for at least one of the first plot and the second plot, and in response to receiving the input plot display range data, generate the time series user interface, wherein the input display range data indicates a period of time for the first and second plot.

(Original) The system of claim 1, the one or more computer hardware processors further configured to execute the computer-executable instructions to generate the time series user interface such that a first start time of the first subset of time series data in the first plot and a second start time of the second subset of time series data in the second plot are graphically aligned in the chart. 

(Original) The system of claim 1, the one or more computer hardware processors further configured to execute the computer-executable instructions to generate the time series user interface such that first plot and the second plot are aligned, having the first subset of time series data in the first plot and the second subset of time series data in the second plot shown in the chart as beginning at a same relative time. 

(Original) The system of claim 1, wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to receive and store user input plot display range data for at least one of the first plot and the second plot, and in response to receiving the user data generate a time series user interface comprising a chart using the stored user input plot display range data, the chart comprising a first plot of a first portion of the first subset of time series data and a second plot of a second portion of the second subset of the second time series data, wherein the first plot is aligned to the second plot.


determining from time series data of first information collected in reference to an instance of time, a first subset of time series data for a first batch;
determining from the time series data of first information, a second subset of time series data for a second batch, the first batch and the second batch each associated with a different occurrence of the same event or process;
generating a time series user interface comprising a chart, the chart comprising a first plot for at least a portion of the first subset of time series data and a second plot for at least a portion of the second subset of time series data, wherein the first plot is temporally aligned to the second plot at the same instance of the occurrence of the event or process to which the first batch and the second batch are respectively associated; and
causing presentation of the time series user interface,
wherein the method is performed by one or more computer hardware processors configured to execute computer-executable instructions stored on a non-transitory computer readable medium.

(Original) The method of claim 15, further comprising storing the first time series data of first information, wherein the first time series data of first information is organized as defined by an ontology.

(Original)  The method of claim 15, wherein the time series data of first information indicates the number of times an event occurred during a time period.

(Original) The method of claim 17, wherein the event is generating an error log.

(Original) The method of claim 17, wherein the event is generating a message. 

(Original) The method of claim 17, wherein the event is a communication with a computer.


ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1 and 15, the claimed invention is directed to a medium and method for object time series analysis. More specifically, the claimed invention includes determining from time series data of first information collected in reference to an instance of time, a first subset of time series data for a first batch. Further, the claimed invention includes determining from the time series data of first information, a second subset of time series data for a second batch, the first batch and the second batch each associated with a different occurrence of the same event or process. Further, the claimed invention includes generating a time series user interface comprising a chart, the chart comprising a first plot for at least a portion of the first subset of time series data and a second plot for at least a portion of the second subset of time series data, wherein the first plot is temporally aligned to the second plot at the same instance of the occurrence of the event or process to which the first batch and the second batch are respectively associated, and causing presentation of the time series user interface. 
Para. 0026. 
The one or more interactive user interfaces may display the retrieved data in one or more graphs, such as time-series or scatterplots. Id. The user interface may be interactive in that a user may manipulate one graph, which causes an identical or nearly identical manipulation of another displayed graph in real-time. Id. The manipulations may occur even if the displayed graphs include data across different time ranges. Id. FIGS. SA-5B illustrate another user interface 500 that displays the time-series graph 110 and the time-series graph 120. Para. 0043. As illustrated in FIG. SA, the time-series graph 110 and the time-series graph 120 include data plotted over the same time period. Id.
	Cervelli, alone or in combination with other prior art of record, fails to teach or fairly suggest determining from time series data of first information collected in reference to an instance of time, a first subset of time series data for a first batch, determining from the time series data of first information, a second subset of time series data for a second batch, the first batch and the second batch each associated with a different occurrence of the same event or process, generating a time series user interface comprising a chart, the chart comprising a first plot for at least a portion of the first subset of time series data and a second plot for at least a portion of the second subset of time series data, wherein the first plot is temporally aligned to the second plot at the same instance of the occurrence of the event or process to which the first batch and the second batch are respectively associated, and causing presentation of the time series user interface.
	Accordingly, the recited subject matter of claims 1 and 15 is allowable.

Regarding claims 2-14 and 16-20, these claims depend from claim(s) 1 and 15 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Steiger et al., Visual Analysis of Time-Series Similarities for Anomaly Detection in Sensor Networks, EuroVis, 2014, Vol. 33, 3, p. 401-410. (Year: 2014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176